Exhibit 10.3

SECOND AMENDMENT TO PHASE 3 AGREEMENT OF SALE

THIS SECOND AMENDMENT TO PHASE 3 AGREEMENT OF SALE (this “Amendment”) is entered
into this 20th day of February 2012, by and between BLUE RIDGE REAL ESTATE
COMPANY, a corporation duly organized under the laws of the Commonwealth of
Pennsylvania (the “Seller”), and THE CONSERVATION FUND, a Non-Profit Corporation
organized and existing under the laws of the State of Maryland (the
“Purchaser”).

RECITALS:

WHEREAS, the Seller and Purchaser entered into that Phase 3 Agreement of Sale
dated February 17, 2011, as amended by a First Amendment to Phase 3 Agreement of
Sale dated August 15, 2011, collectively (the “Phase 3 Contract”), involving the
purchase and sale of approximately 376.228 unimproved acres owned by Seller
located in Thornhurst Township, Lackawanna County, Pennsylvania, all as more
fully set forth in the Contract; and

WHEREAS, Seller and Purchaser desire to amend the Oil and Gas Reservation as set
out in Section 1 of the Phase 3 Contract and to extend the Inspection Period as
set out in Section 5.1 of the Phase 3 Contract.

NOW THEREFORE, for and in consideration of ONE DOLLAR ($1.00) and other good and
valuable consideration, receipt and adequacy of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

1. Defined Terms. Except as expressly modified or amended hereunder, any defined
terms in this Amendment shall have the definitions as provided in the Contract.

2. Recitals and Exhibits. The recitals set forth above and all exhibits attached
are incorporated by reference in, and made a part of this Amendment.

3. Oil and Gas Reservation. Notwithstanding the terms of Section 1 of the
Contract to the contrary, the Oil and Gas Rights reserved by Seller at Closing
shall terminate on June 30, 2035.



--------------------------------------------------------------------------------

4. Extension of the Inspection Period. Notwithstanding the terms of Section 5.1
of the Contract to the contrary, the Inspection Period is hereby extended from
February 16, 2012 to November 30, 2012

5. Closing Date. Inlight of the extension to the Inspection Period, the parties
confirm that the Closing shall now occur on December 31, 2012.

6. Conditions Precedent to Closing. In addition to the conditions precedent to
Closing set forth in Section 6 of the Phase 3 Contract, the following condition
precedent is hereby added:

“ In accordance with the provisions of Section 1 of the Phase 3 Contract, during
the Inspection Period the Seller and Purchaser shall negotiate and reach final
agreement on the terms and conditions of the Surface Use Agreement (as that term
is defined in Section 1). In the event that the parties are unable to reach
agreement on the final terms of the Surface Use Agreement prior the expiration
of the Inspection Period (as extended by the terms of this Amendment), either
Seller or Purchaser may elect to terminate the Phase 3 Contract by providing
written notice of termination to the other party within ten (10) days following
the expiration of the Inspection Period. In the event the Phase 3 Contract is
terminated pursuant to this provision, upon such termination the Deposit paid by
the Purchaser under Section 2 of the Phase 3 Contract shall be promptly refunded
to the Purchaser.”

6. Ratification. All other terms and conditions in said Contract are hereby
ratified and affirmed. Introductory recitals are incorporated herein.

7. Counterparts. This Amendment may be executed in one or more counterparts by
facsimile and the signature pages of such counterparts shall be combined to form
and constitute one instrument.

WITNESS the hands and seals of the parties hereto.

 

WITNESS:     SELLER:     BLUE RIDGE REAL ESTATE COMPANY

/s/ Cynthia A. Van Horn

    By:  

/s/ Richard T. Frey

    Its:  

Vice President and Chief Operating Officer

    Date:  

2/20/2012



--------------------------------------------------------------------------------

    PURCHASER:     THE CONSERVATION FUND     A Maryland non-profit corporation

 

    By:  

/s/ Jodi R. O’Day

      Jodi R. O’Day       Vice President and Regional Counsel     Date:  

2/17/2012